Citation Nr: 9924502	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the Manila, 
Philippines, VA Regional Office (RO), which denied basic 
eligibility for VA benefits.       


FINDING OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In June 1948, the appellant applied for National Service Life 
Insurance.  In March 1951, the service department determined 
that the appellant's spouse had no recognized guerrilla 
service nor was he a member of the Commonwealth Army in the 
service of the Armed Forces of the United States.

In November 1997, the appellant's spouse petitioned for VA 
benefits.  With this application, the appellant's spouse 
submitted a certification from a records officer not 
associated with the United States military which reported 
that the appellant's spouse had service with "L" Company, 
71st Infantry Division, in World War II.  The appellant has 
submitted other documents and affidavits contending that her 
deceased spouse was a member of the United States Army Forces 
in the Far East (USAFFE) in World War II.  It is contended 
that the appellant's decreased spouse was killed in October 
1944 by the Japanese in World War II, approximately 55 years 
ago.  The appellant has submitted several documents from 
officers not associated with the United States military in 
support of this claim.
 
In October 1998, the RO resubmitted the appellant's petition 
to the U.S. Army Reserve Personal Center (ARPERCEN) for 
verification of the spouse's service.  The RO noted that, 
apparently, the claimant's deceased husband initially was 
credited with recognized service, but subsequently it was 
determined that this certification was in error.  The 
documents submitted by the appellant were attached to this 
request.  In a response received in March 1999, ARPERCEN 
reported that no change was warranted in the negative 
determination of March 1951.  Since this determination, the 
appellant has submitted copies of previously submitted 
evidence in support of her claim. 

Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  The term "veteran of any war" means any 
veterans who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (1998).  
Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except those inducted between October 6, 
1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 
3.9(a) and (d) (1998).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  

In the instant case, the RO requested that the service 
department again make a determination as to whether the 
appellant's spouse had service.  In that request, the RO both 
noted the previous history of the certifications and attached 
the documents the claimant maintains establish service.  In 
response, the service department again has certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board is bound by the finding of the service department, 
and thus finds that the appellant's spouse did not have 
recognized service so as to confer eligibility for VA 
benefits.  Since the law pertaining to eligibility for the 
claimed benefits is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



ORDER

Basic eligibility for VA benefits is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

